DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-11 are deemed to have an effective filing date of May 29, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a first bracket (Figs. 1 and 8-9) and a second bracket (Fig. 3). “12(131)” should be --13(131)--.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two pivoting parts respectively screwed to the elongated slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While page 2, lines 10-11 recites that “beat decreases with time, and is fixed until the beat is between 10Hz and 15 Hz”, page 12, lines 1-2 recites that the beat “is fixed after the beat is between 10 and 15 Hz”, Figs. 10-13 illustrate the brain cortex after the subject hears binaural beats having a frequency difference between 10-15 Hz, and page 16, lines 1-21 recites that “the beat … gradually decreases to 10-15 Hz with time … the auditory cortex of a listening can be effectively stimulated” (page 16, lines 6-7) . Thus, the instant specification supports fixing the frequency after/when the binaural beats music has a frequency difference between 10-15 Hz.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the beat decreases with time, and is fixed until the beat is between 10 Hz and 15 Hz” is vague and indefinite because it is unclear when the beat decreases time. Does the beat decrease in time when the beat is between 10-15 Hz? Or, should “is fixed until” read --is fixed after the beat is between10 Hz and 15 Hz as set forth on page 12, line 2 --?
	Claim 2 recites a number of frequency ranges, but does not indicated if one or all of the ranges are required as no connector is recited. Accordingly, the scope of the claim is indefinite.
	Claim 5 recites that the first bracket has two connecting portions (line 5), but then refers to “the connecting portion” (line 7). Which “connecting portion” is being referred to? 
	The recitation of the word “respectively” in claims 1, 3 and 4 with respect to the named acupoints is vague and indefinite because it is unclear what “respectively” adds to the scope of the claims. In claim 1, “respectively” appears to mean --each--. Please confirm this interpretation. What are the named acupoints of claims 3-4 respective to?
	Claims 6-11 are rejected because they depend from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2020/0069966 to Porter.
Referring to claim 1, Porter discloses a hearing training device (abstract: neuro-training device using audio signals), comprising: a wearable device configured for being worn on the head of a user (e.g., Fig. 2 and paragraph [0053]: human interface device 40 is worn on the head of a user); a playing device arranged on the wearable device (e.g., Fig. 2, 42 and paragraph [0053]: audio transmission component 42); an acupoint stimulation device, served as a physiotherapy device, comprising a plurality of acupoint stimulation mediums arranged on the wearable device (e.g., paragraph [0011]: auriculotherapy stimulates the auricle portion of the human ear to stimulate the brain by emitting light and/or light pulses directly balance the body’s organs and system), wherein the acupoint stimulation mediums are respectively configured for stimulating a plurality of acupoints on the head of the user and related to hearing (e.g., paragraphs [0011]-[0012]: trigger points in the auricle detect the emitted transmissions that activate the trigger points in the external ear), and the acupoint stimulation mediums are arranged at the positions of the wearable device corresponding to the acupoints respectively (e.g., Fig. 2, LED lights 60 are arranged on the wearable device and correspond to acupoints); and a control device being in signal connection with the playing device and storing at least one music file (e.g., Fig. 1,  control panel 44, playing device 2, digital storage media 22 and paragraphs [0032] and [0043]), wherein the control device controls the playing device to play the music file, a beat is formed in an audio track of the music file, and the beat decreases with time, and is fixed until the beat is between 10 Hz and 15 Hz (e.g., paragraphs [0070]: audio signals are subject to controls 44 for manipulation and modulation by the user; [0072]: A/V files 10 played by the playback device 2 include frequency encoding to initiate specific light signals and the tracks comprise binaural beats; and [0077]-[0078]: Binaural beats in the alpha pattern are set to a frequency of between 8 and 13 Hz, which may encourage relaxation. Binaural beats in the beta pattern are set at a frequency of between 14 Hz and 100 Hz, which may help promote concentration).
As to claim 8, Porter discloses the hearing training device according to claim 1, further comprising a brain stimulation device in signal connection with and operated by the control device (e.g., paragraphs [0008], [0011]-[0012], [0080]: auriculotherapy stimulates the auricle portion of the human ear using algorithms to stimulate the brain by emitting light and/or light pulses directly balance the body’s organs and system), wherein the brain stimulation device is a physiotherapy device (auriculotherapy is a physiotherapy) and comprises at least one brain stimulation medium arranged on the wearable device (e.g., light signals), and the brain stimulation medium is configured for stimulating a brain cortex related to the hearing function of the user (e.g. paragraph [0082]: the auricle of the user’s ear (and, thus, the user’s brain experiences visible and non-visible light from the audio transmission component 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of US Patent Application Publication No. 2018/0132027 to Hawkes et al. (hereinafter referred to as “Hawkes”) and US Patent Application Publication No. 2015/0257683 to Ashmore et al. (hereinafter referred to as “Ashmore”).
With respect to claim 2, Porter discloses the hearing training device according to claim 1, wherein the control device stores a plurality of music files, each music file has a carrier wave, and frequencies of the carrier waves of the music files range from 250-500±15 Hz, 500-750±15 Hz, 750-1000±15 Hz, 1000-1500±15 Hz, 1500-2000±15 Hz, 2000-3000±15 Hz, 3000-4000±15 Hz, 4000-6000±15 Hz, or  6000-8000±15 Hz respectively for a user to select a music file corresponding to his own frequency of hearing loss for playing (e.g., paragraph [0074]: 400 Hz sound frequency is delivered to the left ear, while a 405 Hz is delivered to the right ear); and the control device controls the playing device to play the music files (e.g., paragraph [0043]: audio volume up control 52 and audio volume down control 53), and the sound intensity can be adjusted during playing (e.g., paragraph [0043]: volume controls).
Porter differs from the claimed invention in that it does not expressly recite that the control device controls the sound intensity between 20 and 60 decibels during playing. However, Hawke, in a related art: programmable interactive stereo headphones, teaches automatic control of the decibel level via a control module (e.g., paragraphs [0015]-[0016] and [0083] of Hawke). Accordingly, one of ordinary skill in the art would have modified the hearing training device of Porter so that the control device automatically adjusts the decibel level of the music played in view of the teachings of Hawke that such was a known engineering expedient in the stereo headphone art in order to prevent hearing damage. 
Porter in view of Hawke differs from the claimed invention in that the combination does not expressly teach the range of decibels as between 20Hz and 60Hz. However, Ashmore teaches, in a related art: apparatus for hearing testing, that the user’s headphones will deliver sounds to the user’s ear to match the sound pressure levels required to correspond to known dBHL (decibel hearing level) levels between for example, 20 dBHL and 80 dBHL (e.g., paragraph [0058 of Ashmore). Consequently, one of ordinary skill in the art would have recognized the benefits of limiting the sound intensity to between 20 and 80 DBHL in view of the teachings of Ashmore. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Porter in view of Hawke and Ashmore so that the sound intensity can be adjusted between 20-60 decibels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above, and further in view of the article entitled Acupuncture Effective for Treating Hearing Loss (hereinafter referred to as “the Acupuncture article”).
With respect to claim 3, Porter discloses the hearing training device according to claim 1, wherein the wearable device comprises two earmuffs for respectively covering both ears of a user (e.g., Figs. 2-3, covering and housing 62, cushion 64 and paragraph [0052]), and a first bracket connected to the earmuffs and having an arc shape, wherein the first bracket is configured for straddling over the top of the head of the user (e.g., Figs. 2-3, first bracket 66 and paragraph [0051]: head support strap 66), the acupoint stimulation mediums of the acupoint stimulation device are arranged on the earmuffs (e.g., paragraphs [0011]-[0012] and [0042]). Porter differs from the claimed invention in that it does not expressly disclose that the corresponding acupoints are Tinghui, Ermen and Yifeng respectively. However, in order to improve hearing loss, the Acupuncture article teaches that acupuncture is applied to the following acupoints GB2 (Tinghui), SJ21 (Ermen), and TB17 (Yifeng) that surround the ear of the subject. Accordingly, one of ordinary skill in the art would have recognized the benefits of the acupoints being Tinghui, Ermen, and Yifeng in view of the teachings of the Acupuncture article. Consequently, one of ordinary skill in the art would have modified the hearing training device of Porter to include acupoints comprising Tinghui, Ermen and Yifeng as such were known to be effective to treat hearing loss as taught by the Acupuncture article.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of the Acupuncture article as applied to claim 3 above, and further in view of US Patent Application Publication Nos. 2005/0222608 to Hou et al. (hereinafter referred to as “Hou”),  2017/0189267 to Tsang, and 2020/0306536 to Wang; and the article entitled Jiaosun TE20: Nomenclature, Location, Functions, Indications by Dr, Ishwar Gyawali (hereinafter referred to as “the Jiaosun article”).
Porter in view of the Acupuncture article teaches the hearing training device according to claim 3, but does not expressly teach that the first bracket of the wearable device has a central portion for corresponding to Baihui of the user, the wearable device further comprises a second bracket connected to the central portion and extending in a forward bending manner, and a third bracket connected to the earmuffs and having an arc shape; and the third bracket is configured for straddling over the hindbrain of the user, the acupoint stimulation mediums are arranged on the first bracket, the second bracket, the third bracket and the earmuffs, and the corresponding acupoints are Baihui, Shenting, Fengchi, Ermen, Tinggong, Tinghui, Jiaosun and Yifeng respectively. The Acupuncture article teaches that Yifeng, Tinghui, Ermen, and Tinggong are effective for treating hearing loss. Hou teaches, in a related device acupressure device for treating insomnia, that a supporting member 1 with a plurality of metal members 3’ positioned at a plurality of acupoints in a first treatment zone on top of a human head and corresponds to Baihui 11 (e.g., paragraph [0016] and Figs. 2(a)- 2(b) of Hou), and that a supporting member can be connected to a central portion of a first bracket (ear to ear) and extend in a forward bending manner so that the metal members 3’ are positioned at acupoints including Shenting 14 (e.g., paragraph [0019] and Fig. 4(a) of Hou). That is, Hou teaches that the first bracket 66 of Porter can have a central portion for corresponding to Baihui of the user (e.g., Fig. 2(b), Baihui 11 is at the crown of the user), and that a second supporting member/bracket connected to the central portion and extending in a forward bending manner may include metal members that correspond to acupoints including Shenting 14 in view of the teachings of Hou. Accordingly, one of ordinary skill, in the art in order to treat a person having sleep problems, stress/tension, anxiety, depression, and/or imbalanced state of mind, would have modified the hearing training device of Porter so that the first bracket has a central portion corresponding to Baihui and included a second bracket with metal members connected to the central portion of the first bracket and extending in a forward bending manner so that the position of metal members includes Shenting in view of the teachings of Hou, and because the combination would have yielded predictable results.
Porter in view of the Acupuncture article and Hou differs from the claimed invention in that the combination does not expressly teach a third bracket connected to the earmuffs for straddling over the hindbrain of the user. However, Tsang in acupuncture devices teaches that the device can include a frame with multiple acupuncture stimulators mounted thereon where the frame include a third bracket straddling over the hindbrain of the user (e.g., paragraphs [0015], [0022], and abstract; and Fig. 4 of Tsang). Consequently, it would have been obvious to one of ordinary skill in the art to modify the hearing training device of  Porter in view of the Acupuncture article and Hou so that it has a third bracket straddling over the hind brain of the user so that the hearing training device has a support for providing acupoint stimulation to the acupoints over the hind brain as taught by Tsang, and because the combination would have yielded predictable results.
With respect to claim 4, Porter in view of the Acupuncture article, Hou and Tsang differs from the claimed invention in that the combination does not expressly teach the Fengchi and Jiaosun acupoints. However, Wang, in a related art: method and device for improving brain function, teaches that Fengchi is a primary stimulation point to treat user to improve brain function including improved memory, sleep quality, and cognitive activity (e.g., paragraphs [0006]-[0007], [0038], and [0043] of Wang). The Jiaosun article teaches that the Jiaosun acupoint is located on the apex of the ear and functions to improve vison and hearing (see page 2 of the Jiaosun article). Accordingly, one of ordinary skill in the art would have modified the hearing training device of Porter in view of the Acupuncture article, Hou, and Tsang to have acupoint stimulation medium arranged over the first bracket corresponding to Baihui, the second bracket corresponding to Shenting, the third bracket corresponding to Fengchi and the ear muffs corresponding to Ermen, Tinggong, Tinghui, Jiaosun, and Yifeng in view of the teachings of the Acupuncture article, Hou, and Wang that such acupuncture/acupoints were well-known to treat a user before the effective filing date of the claimed invention, and because the combination would have yielded predictable results.
 As to claim 5, Porter in view of the Acupuncture article, Hou, Tsang, Wang, and the Jiaosun article teaches the hearing training device according to claim 4, wherein the second bracket of the wearable device has a front end positioned in front of the first bracket and provided with one of the acupoint stimulation mediums (e.g., modified device as taught by paragraphs [0024]-[0025] and Fig. 4, Hou), and the front end can be approached backwards, moved forwards and away, and positioned relative to the central portion of the first bracket (abstract of Tsang: frame can be adjusted to fit different body sizes); the first bracket further has two connecting portions respectively connecting the earmuffs, the connecting portion can be approached upwards, moved downwards and away, and positioned relative to the central portion of the connecting portion (e.g., paragraph [0051] and Fig. 3, connecting portions 68 of Porter); the third bracket is pivotally connected to the earmuffs, and can swing up and down and be positioned relative to the earmuffs (e.g., Porter illustrates a third bracket that is pivotally connected to the earmuffs via connector portion 68 via the hinge between the earmuffs and connector portion 68); and the third bracket further comprises two moving parts arranged on the third bracket and spaced along an extending direction of the third bracket (e.g., paragraph [0057] and Fig. 3, moving part 71 of Porter – on both the left and right earmuff sides), and each moving part can move left and right and be positioned relative to the third bracket (e.g., paragraph [0057] of Porter – moving part 71 can be moved left or right to adjust the third bracket). One of ordinary skill in the art would have further modified the hearing training device of Porter in view of the Acupuncture article, Hou, Tsang, Wang, and the Jiaosun article so that the second bracket has a front end positioned in front of the first bracket and provided with a stimulation medium or metal member 3 in view of the teachings of Hou in order to stimulate the Shenting acupoint. In addition, one of ordinary in the art would have modified further the device of the combination to be completely adjustable so that the device can fit different heat sizes in view of the teachings of Tsang that such was a common engineering expedient. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of the Acupuncture article, Hou, Tsang, Wang, and the Jiaosun article as applied to claim 5 above, and further in view of US Patent Application Publication No. 2020/0280801 to Anderson et al. (hereinafter referred to as “Anderson”).
Porter in view of Hou, Tsang, Wang, and the Jiaosun article teaches the hearing training device according to claim 5, wherein the wearable device further comprises three positioning marks, wherein the positioning marks are respectively arranged on an outer side of the front end of the second bracket and an outer side of the moving parts, and the positions of the positioning marks correspond to the acupoint stimulation mediums arranged on the second bracket and the moving parts respectively, so that the user can distinguish the positions of the acupoint stimulation mediums from the outside (e.g., paragraph [0007] of Tsang: each frame includes two position references aligned at certain identifiable locations and the frame is adjustable where the stimulators are placed at accurate locations of acupuncture points). It would have been obvious to one of ordinary skill in the art to include positioning marks so that a user would be able to see where the stimulation medium are located when the frame is adjusted as taught by Tsang.  The combination differs from the claimed invention in that it does not expressly disclose that the third bracket of the wearable device comprises two pivoting portions pivotally connected to the earmuffs respectively, each pivoting portion has an elongated slot extending along the length direction thereof, and one side of the elongated slot is wavy; the wearable device further comprises two pivoting parts respectively screwed to the elongated slot and connected with the earmuffs, the pivoting portions are rotatable about the pivoting parts, and the pivoting portions can be moved and positioned along the length direction thereof relative to the pivoting parts by the elongated slots. However, Anderson teaches, in a related art: headphones, that headphones with removable earpieces comprise two pivoting portions connected to earmuffs where each pivoting portion has an elongated slot extending along the length direction thereof (e.g., paragraph [0230] of Anderson: pivot assembly 3202, one for each earpiece earmuff with pivoting part 3218, unnumbered elongated slot in which the pivoting part moves) and connected to the earmuffs (via translation 3222), the pivoting portions 3202 are rotatable about the pivoting parts (e.g., paragraphs [0230]-[0231] of Anderson: pivot assembly 3202 is configured to accommodate rotation of the associated earpiece relative to the headphone band about axes 3204 and 3206; Fig. 32A, pivoting part 3218 is rotatable about pivoting assembly -about axis 3206), and the pivoting portions 3202 can be moved and positioned along the length direction thereof relative to the pivoting parts 3218 by the elongated slots (in the elongated slot taught by Porter). Anderson also teaches an elongated slot/opening along which a bracket of the headphone frame is moveable where one side of the slot/opening 318 has a wavy edge (e.g., paragraph [0134] and Fig. 3D of Anderson). Consequently, one of ordinary skill in the art would have recognized the benefits of earmuffs having the pivoting and movable structure taught by Anderson and Porter. Accordingly, in order to provide earmuffs with adjustability, one of ordinary skill in the art would have further modified the third bracket with two pivoting portions at the earmuffs with the structure of claim 6 as such structure was well-known in the headphone art in order to provide adjustability and removable earmuffs as taught by Anderson, and because the combination would have yielded predictable results.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above, and further in view of Chinese Patent No. 108721787  (hereinafter referred to as CN ‘787).
Porter discloses the hearing training device according to claim 1, but does not expressly state that the acupoint stimulation device is a laser device, the acupoint stimulation mediums are laser light generators and are configured for irradiating laser light to the acupoints, and the control device is in signal connection with the acupoint stimulation device and controls the operation of the acupoint stimulation device. However, CN ‘787 teaches that a hearing training device with a laser unit that irradiates acupoints of the ears to provide a hearing treatment (e.g., abstract and page 2, lines 30-31 of CN ‘787 translation) and a central processing unit for controlling the laser device (e.g., page 2, lines 25-27 of CN ‘787). Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of irradiating ear acupoints with laser light in view of the teachings of CN ‘787 that such was a well-known stimulating treatment. Accordingly, one of ordinary skill in the art would have modified the LED lights of Porter to be laser light in view of the teachings of CN ‘787 that laser light was a well-known treatment effective for a hearing treatment, and because the combination would have yielded predictable results. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claims 1 and 8 above, and further in view of US Patent Application Publication No. 11,235,148 to Charlesworth et al. (hereinafter referred to as “Charlesworth”).

With respect to claim 9, Porter discloses the hearing training device according to claim 8, but does not expressly disclose that the brain stimulation device is a transcranial direct current stimulation device and comprises two brain stimulation mediums which are an anode electrode and a cathode electrode respectively and configured for outputting direct current between 0-2.5 mA; the wearing device further comprises two bent pipes which are respectively connected with the earmuffs and can be flexible and positioned, each bent pipe is provided with a moving end which is far away from the earmuff and respectively provided with the brain stimulation mediums; the moving ends of the bent pipes are movable and positioned to a position between C3 and T5 and a position between T4 and F8, respectively, in a position of an international 10-20 system scalp electrode of the user's head. However, Charlesworth, in a related art: portable transdermal electrical stimulation applicators for modifying a subject’s cognitive state, teaches that transdermal electrical stimulation (TES) may include transcranial stimulation through scalp electrodes and have been used to affect brain function in humans via transcranial direct current stimulation (tDCS) (i.e., brain stimulation) (e.g., paragraph [0006] of Charlesworth); that the electrodes of the tDCS system include an anode electrode and a cathode electrode (e.g., Figs. 4B-4C and paragraph [0169] of Charlesworth); that the electrodes of direct current TES are configured to output direct current with an intensity of 1.5 mA or greater (e.g., paragraph [0258]-[0259] of Charlesworth) or can ramp up from 0mA to about 1.5 mA as shown in Fig. 5i (e.g., paragraphs [0198] of Charlesworth); and that the electrodes are capable of being positioned so that one end is connected to the electrical power source (e.g., paragraphs [0220]-[0221] and Fig. 7A of Charlesworth) and the other end is movable to one of the positions shown in Figs. 4B-4C, which show possible electrode positions of a 10-20 system on a subject’s scalp (e.g., paragraph [0086] of Charlesworth). Accordingly, one of ordinary skill in the art would have recognized the benefits of tDCS for effecting brain stimulation of a subject in view of the teachings of Charlesworth. If the patient/subject needs cognitive treatment, in addition to hearing treatment, one of ordinary skill in the art would have modified the hearing training device of Porter in view of the Acupuncture article to further include a brain stimulating device using tDCS with an anode electrode and a cathode electrode with an intensity of 1.5 mA and two bent pipes/wires that are connected to the earmuffs for the power connection on one end and the other end is capable of being positioned at any of the position in an international 10-20 system scalp electrode as taught by Charlesworth, and because the combination would have yielded predictable results.  
As to claim 10, Porter in view of the Acupuncture article teaches the hearing training device according to claim 1, but does not expressly teach a transcutaneous electrical nerve stimulation device in signal connection with and operated by the control device, wherein the transcutaneous electrical nerve stimulation device can perform transcutaneous electrical nerve stimulation, and comprises two electrode patches connected to the wearable device and configured for being attached to the C2 nerve dermatome at the head and neck of the user. However, Charlesworth, in a related art: portable transdermal electrical stimulation applicators for modifying a subject’s cognitive state, teaches that transdermal electrical stimulation (TES) may include transcranial stimulation through scalp electrodes and have been used to affect brain function in humans via transcranial direct current stimulation (tDCS) (i.e., brain stimulation) (e.g., paragraph [0006] of Charlesworth) and that the electrodes of the TES are capable of being positioned so that one end is connected to the electrical power source (e.g., abstract and paragraphs [0220]-[0221] and Fig. 7A of Charlesworth) and the other end is movable to one of the positions shown in Figs. 4B-4C, which show possible electrode positions of a 10-20 system on a subject’s scalp (e.g., paragraph [0086] of Charlesworth) and neck (e.g., paragraph [0292] of Charlesworth). Accordingly, one of ordinary skill in the art would have recognized the benefits of tDCS in view of the teachings of Charlesworth. One of ordinary skill in the art would have modified the hearing training device of Porter in view of the Acupuncture article to further include a tDCS device in signal connection with and operated by a control device wherein the tDCS device comprises two electrode patches capable of being positioned at any of the position in an international 10-20 system scalp electrode in order to provide the user of the wearable device of Porter in view of the Acupuncture article with cognitive treatment as taught by Charlesworth, and because the combination would have yielded predictable results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of the Acupuncture article as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0133507 to Malchano et al. (hereinafter referred to as “Malchano”).
 
Porter in view of the Acupuncture article teaches the hearing training device according to claim 1, further comprising a visual display with optical frequency stimulation arranged on the wearable device (e.g., paragraphs [0009]-[0010] and Fig. 1, 48 of Porter) and that the display and optical frequency stimulation unit stimulates the eyes of the user with a flickering image (e.g., paragraph [0069]: light emission features V emit light pulses in accordance with light signals), but does not expressly teach that the visual display and optical frequency stimulation unit is switchable between a display mode and an optical frequency stimulation mode, wherein in the display mode, the display and optical frequency stimulation unit displays a virtual image for the eyes of the user to view. However, Malchano, in a related art: neural stimulation via visual, auditory and peripheral nerve stimulations, teaches a virtual reality headset 401 with a display that stimulates the user with a flickering object (e.g., paragraph [0280]: heads up display overlays on the screen a flickering object or an augmented portion of reality) and can toggle or switch between two patterns (e.g., paragraphs [0285]-[0286] of Malchano) where one pattern can provide an augmented reality experience by capturing picture or video of the physical, real world to provide the augmented reality or virtual reality experience (e.g., [0353] of Malchano). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of switching between images configured to stimulate specific or predetermined portions of the brain or a specific cortex or toggling between a flickering object and an augmented reality in view of the teachings of Malchano. Consequently, one of ordinary skill in the art would have modified the visual display of Porter in view of the Acupuncture article so that in a display mode, the display and optical frequency stimulation mode displays an augmented reality or virtual image for the eyes of the user to view and in the optical stimulation mode, the display and optical frequency stimulation unit stimulates the eyes of the user with a flickering image in order to stimulate different portions of the brain as taught by Malchano, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2021/0113835 to Wingeier (EFD 03/02/2016) is directed to a method and system for providing electrical stimulation to a user where transcranial direct current stimulation has an output between approximately 0.5 mA and 2mA (e.g., paragraph [0062]).
US Patent Application Publication No. 2013/0204315 to Wongsarnpigoon et al. is directed to systems and method of transcranial direct current electrical stimulation where Fig. 1 shows a 10-20 EEG system showing the coordinates that may be referenced for positioning electrodes and receiving stimulation on a person’s head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792